Citation Nr: 9922412	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-07 074	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as osteopenia. 






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Montgomery, Alabama, Regional Office (hereinafter RO).  In 
his April 1998 substantive appeal, the veteran withdrew his 
claims for entitlement to service connection for bilateral 
status post carpal tunnel release and bilateral right and 
left elbow pain secondary to medial and lateral 
epicondylitis.   


FINDING OF FACT

There is no competent evidence of record indicating that a 
current low back disability is etiologically related to 
service.  


CONCLUSION OF LAW

A well-grounded claim for entitlement to service connection 
for a low back disability has not been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995).  While it has been claimed by the veteran that there 
is a nexus between a present low back disability and service, 
there is no competent objective evidence showing a nexus 
between any such disability and an in-service event, 
symptomatology or pathology.  The veteran is not competent to 
establish the required medical nexus.  As such, the claim for 
service connection for a low back disability is not well 
grounded and must therefore be denied.

Summarizing the relevant evidence of record, a service 
medical record dated in November 1987 reflects treatment for 
back pain.  The veteran indicated at that time that he had 
been experiencing back pain for two days, but he denied 
having an injury to the back or having any back problems 
prior to that time.  The examination of the back at that time 
revealed a full range of motion with no significant 
abnormalities.  The assessment was muscle strain.  Review of 
the remaining service medical records does not reflect any 
additional significant treatment for a back disability, and 
the veteran denied having a history of recurrent back pain on 
a Report of Medical History completed at the time of his 
September 1992 separation examination.  The physical 
examination conducted upon separation was also negative for a 
back disability. 

The pertinent post-service clinical evidence includes reports 
from treatment for disc disease in the veteran's back 
beginning in 1995.  Rather than being attributed to service, 
it was indicated at that time that the veteran's back pain 
resulted from an October 1995 injury to the back as a result 
of the veteran lifting boxes.  Moreover, rather than 
reporting an in-service onset of a back disability to the 
physician who conducted a VA examination in February 1997, 
the veteran stated at that time that his back pain began in 
1996.  Following this examination, the diagnosis was low back 
pain secondary to osteopenia.  Again, this back disability 
was not etiologically linked to service.  

In reviewing the evidence summarized above, the Board has 
considered the veteran's contentions that a "Dr. Alexander" 
stated that his current back disability is the result of 
"constant strain on my lower disk during my time of service 
in the United States Army."  See September 26, 1997, 
statement from veteran.  However, there is of record no 
objective evidence or statement from this physician 
documenting such an assertion, and such uncorroborated 
"hearsay" evidence is not sufficient to render the 
veteran's claim well-grounded.  Furthermore, the appellant 
submitted medical records from the clinic where he said the 
doctor worked and there is no such statement recorded in the 
records.  It is not otherwise indicated that such records 
exist, or could be obtained.  The appellant has been notified 
of the absence of such nexus information, and has not 
provided any competent evidence of same.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

In short, the Board has carefully considered the veteran's 
contention that he has current back disability that is 
etiologically related to service.  As shown in the summary of 
the evidence in the preceding paragraphs, however, there is 
no independent clinical evidence of record supporting the 
veteran's assertions with regard to a nexus between current 
back disability and in service events, symptomatology or 
pathology, and absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . .are not 
probative."  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  Accordingly, the Board must find the claim for 
entitlement to service connection for a low back disability 
to be not well-grounded.  Caluza, 7 Vet. App. at 498, 506 
(1995); Edenfield, 8 Vet. App. at 384, 388.

The Board, in finding the claim for service connection at 
issue to be not well grounded, has considered the obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette, 8 Vet. App. at 69, 77-80 to advise the veteran of 
the evidence needed to complete his application when he has 
failed to present a well-grounded claim.  The Board concludes 
that this obligation to the veteran was fulfilled by the RO 
to the extent that it notified the veteran in the September 
1997 rating decision and February 1998 statement of the case 
of the evidence necessary to form a well-grounded claim for 
service connection.  Moreover, there is no indication that 
there are medical reports that are available which would show 
the required nexus between a current disability associated 
with a back disorder and events, symptomatology or pathology 
incurred during service.      

The Board also notes that the RO denied the claim for service 
connection for a back disability for essentially the same 
reasons as set forth above, and the veteran was informed of 
the evidence needed to support a well-grounded claim for 
service connection.  Thus, to the extent that the RO may not 
have specifically found the claim for service connection for 
a back disability to be not well-grounded, there is no 
prejudice to the veteran resulting from the Board's 
determination that this claim is not well-grounded as he has 
been informed as to the evidence needed to support this 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

The claim for entitlement to service connection for a low 
back disability, claimed as osteopenia, is not well-grounded 
and is therefore denied. 

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

